

Exhibit 10.34




PIPER JAFFRAY COMPANIES
MUTUAL FUND RESTRICTED SHARE INVESTMENT PLAN
(Amended and Restated as of December 13, 2016)


1.    Plan and Purpose.


Piper Jaffray Companies (the “Company”) pays a portion of certain employees’
annual incentive compensation in restricted Company equity (the “Restricted
Compensation”) under the Piper Jaffray Companies Amended and Restated 2003
Annual and Long-Term Incentive Plan (the “LTIP”). The Company established this
Piper Jaffray Companies Mutual Fund Restricted Share Investment Plan
(the “Plan”) to enable the Company to provide a percentage of the Restricted
Compensation in the form of restricted shares of mutual funds managed by
affiliates of the Company or other mutual funds or exchange trade funds
(“Restricted Fund Shares”) as approved by the Compensation Committee of the
Board of Directors (the “Committee”). Providing a portion of employees’
Restricted Compensation in the form of Restricted Fund Shares is intended to
further the Company’s goals of attracting, retaining, motivating and rewarding
key employees.


2.    Nature of the Plan.


The Plan provides for restricted property transfers subject to Section 83 of the
Internal Revenue Code of 1986, as amended (“Code”). Because Section 83 of the
Code applies, awards and payments hereunder are not subject to Section 409A of
the Code.


3.    Eligibility.


The Plan shall be available to U.S. and U.K. employees (each an “Employee”) of
the Company and its subsidiaries (each, an “Affiliate”) who are eligible to
receive a grant of Restricted Compensation as a portion of their annual
incentive compensation, and who satisfy such additional eligibility criteria as
may be established from time to time by the Committee (“Participants”).


4.    Grant of Restricted Fund Shares.


(a)    Mandatory Receipt. At the time that it approves the annual grant of
Restricted Compensation to Participants, the Committee shall specify the
percentage of the Restricted Compensation to be paid in the form of Restricted
Fund Shares (the “Mandatory Percentage”). If the Committee does not so act with
respect to an annual grant of Restricted Compensation, the Mandatory Percentage
for that annual grant of Restricted Compensation shall be fifty percent (50%).
The Mandatory Percentage shall apply to the amount of Restricted Compensation
paid to each Participant; provided, however, that the Committee may separately
approve a different Mandatory Percentage for individual employees or a class of
employees, or it may permit any employee or class of employee to elect to
receive a percentage greater or less than the Mandatory Percentage of their
Restricted Compensation in the form of Restricted Fund Shares (the “Elective
Percentage”).


(c)    Employee Elections. Participants shall specify how the percentage of his
or her Restricted Compensation to be received in Restricted Fund Shares will be
allocated among the mutual funds and exchange traded funds selected pursuant to
Section 5. In addition, to the extent applicable, a Participant shall specify an
Elective Percentage if they are eligible to do so with respect to an annual
grant of Restricted Compensation. These elections shall be made at such time, on
such form(s) and in accordance with such rules as may be prescribed for this
purpose by the Company. If a Participant fails to make an election for the
allocation among the mutual funds and exchange traded funds before the deadline
for such election, the Company shall make such allocation on behalf of the
Participant in its sole discretion. If a Participant fails




--------------------------------------------------------------------------------




to specify an Elective Percentage before the deadline for such election, the
Participant shall receive the Mandatory Percentage of his or her Restricted
Compensation in Restricted Fund Shares. Any election pertaining to the
allocation of the Restricted Fund Shares or the Elective Percentage shall be
irrevocable once the applicable election deadline has passed.


(d)    No Reallocation. Unless otherwise determined by the Company, no
reallocation among the selected mutual funds and exchange traded funds shall be
permitted after the deadline for making an allocation election has passed.


5.    Funds Distributed As Restricted Fund Shares.


The Company shall select the funds in which Restricted Fund Shares will be
issued in any award cycle from among the mutual funds that are managed by an
Affiliate and from among other mutual funds and exchange traded funds that have
been approved for such purpose by the Committee. The Company may, from time to
time and in its sole discretion, add to, remove or substitute such funds,
provided that only the Committee may approve the inclusion of mutual funds or
exchange traded funds other than those managed by an Affiliate among the funds
from which the Company may select for any award cycle.


6.    Terms of the Restricted Fund Share Grants.


A Participant who receives Restricted Fund Shares shall be issued and required
to execute a Mutual Fund Restricted Share Agreement (“Agreement”) which shall
set forth the terms applicable to the grant of such Restricted Fund Shares.


7.    Administration.


(a)    Administration and Discretionary Authority. The Company shall administer
the Plan and awards under the Plan. Except with respect to Participants that are
officers of the Company, as determined pursuant to Rule 16a-1(f) under the
Securities and Exchange Act of 1934, as amended (collectively, the “Executive
Officers”), the Global Head of Human Capital of the Company shall have the full
and final discretionary authority and responsibility to interpret and construe
the Plan and the Agreements, to adopt and revise rules and policies relating to
the Plan and to make any other determinations necessary or advisable for the
administration of the Plan and awards under the Plan; the Committee shall have
such authority and responsbilitiy with respect to any action affecting Executive
Officers. The interpretations and determinations of the Global Head of Human
Capital (or, the Committee in the case of an interpretation or determination
affecting an Executive Officer) shall be binding on all persons, including
Participants. By receiving Restricted Fund Shares, the Employee is agreeing that
the interpretations and determinations of the Global Head of Human Capital (or,
the Committee, as applicable) be given deference in all courts to the greatest
extent allowed under law, and that they not be overturned or set aside by any
court unless found to be arbitrary and capricious, or made in bad faith.
(b)    Correction of Errors. Errors may occur in the administration and
operation of the Plan, and the Company reserves the power to cause such
equitable adjustments to be made to correct for such errors as it considers
appropriate. Such adjustments will be final and binding on all persons.


8.    Amendment and Termination.


(a)    Amendment. The Company may amend the Plan or any Agreement at any time
and for any reason by action of the Committee. However, the Company may not
amend the Plan or any Agreement in a manner that has the effect of reducing any
outstanding award (an award that has been granted but not yet


2

--------------------------------------------------------------------------------




paid), except for an amendment that is required by law or for which the failure
to adopt the amendment would have adverse tax consequences to the Participant.


(b)    Termination. The Committee may terminate the Plan at any time and grant
no further Restricted Fund Shares.


9.    Miscellaneous.


(a)    No Assignment of Benefits. Rights and benefits under this Plan with
respect to a Participant may not be alienated, assigned, transferred, pledged or
hypothecated by any person, at any time, or to any person whatsoever.


(b)    Withholding. A Participant must make appropriate arrangements with the
Company or an Affiliate for satisfaction of any federal, state or local income
tax withholding requirements and Social Security or other employee tax
requirements applicable to the awards under the Plan. If no other arrangements
are made, the Company or Affiliate may provide, at its discretion, for such
withholding and tax payments as may be required, including, without limitation,
by the reduction of other amounts payable to the Participant.


(c)    Successors of Company. The rights and obligations of the Company or an
Affiliate under the Plan will inure to the benefit of, and will be binding upon,
the successors and assigns of the Company or any Affiliate.


(d)    No Employment Rights. Nothing contained in the Plan or any Agreement, nor
any action taken hereunder, will be construed as a contract of employment or as
giving any Participant any right to continued employment with the Company or any
Affiliate.


(e)    Modification by Employment or Similar Agreement. The Company or an
Affiliate may be a party to an employment or similar agreement with a
Participant, the terms of which may enhance or modify in some respect the
benefits provided under this Plan, including, but not necessarily limited to, an
enhancement to or modification of the benefit amount, payment forms and/or other
rights and features of the Plan. The Plan consists only of this document and
other documents contemplated under this document, but not including such
employment or similar agreement; and accordingly, any contractual rights that a
Participant may have to any enhancement or modification called for under an
employment or similar agreement are rights that derive from such agreement and
not under the Plan.


(f)    Governing Law. The Plan and all Awards granted and actions taken
thereunder shall be governed by and construed in accordance with the laws of the
State of Delaware, without reference to principles of conflict of laws thereof.
(g)    Gender, Singular and Plural. All pronouns and any variations thereof will
be deemed to refer to the masculine, feminine, or neuter, as the identity of the
person or persons may require. As the context may require, the singular may be
read as the plural and the plural as the singular.


(h)    Captions. The captions of the articles, paragraphs and sections of this
document are for convenience only and will not control or affect the meaning or
construction of any of its provisions.


(i)    Validity. In the event any provision of the Plan or any Agreement is held
invalid, void or unenforceable, the same will not affect, in any respect
whatsoever, the validity of any other provisions of the Plan.




3

--------------------------------------------------------------------------------




(j)    Waiver of Breach. The waiver by the Company of any breach of any
provision of the Plan or any Agreement will not operate or be construed as a
waiver of any subsequent breach by that Participant or any other Participant.


(k)    Notice. Any notice or filing required or permitted to be given to the
Company or a Participant under the Plan or any Agreement will be sufficient if
in writing and hand delivered, or sent by registered or certified mail, in the
case of Company, to the principal office of Company, directed to the attention
of the Head of Human Resources, and in the case of the Participant, to the last
known address of the Participant indicated on the employment records of Company.
Such notice will be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification. Notices to the Company may be permitted by
electronic communication according to specifications established by the Company.






4